JOSEPH, P.J.
When this case was before us previously, 40 Or App 675,596 P2d 581, rev den (1979), we concluded:
"There was evidence to support an award only for Hayes’ labor and for the airlocks and fan (including a handling charge for those materials). If the court had made specific findings with respect to each item included in its award, we could simply subtract the amounts for the items not supported by the evidence. In light of the general, undetailed award, that is not possible. Nevertheless, it is not necessary to remand for a new trial. Both parties had a full opportunity to present evidence in regard to each of the claimed items. All the evidence necessary for a determination of a proper award is in the record. It is therefore appropriate to remand the matter to the trial court for findings as to the amounts to be awarded for those items properly supported by the evidence and to enter a judgment in accordance with those findings. ***” 40 Or App at 683.
On remand the trial court conducted a hearing at which no further evidence or testimony was presented. Subsequently it issued a letter opinion and awarded judgment in plaintiff’s favor in the amount of $20,000 plus costs and disbursements. On this appeal the parties agree that $9,609 is the amount supported by the record for the items allowable under our former opinion. The trial court had no authority to enter a judgment for a greater amount.
Reversed and remanded with instructions to enter a judgment for the plaintiff in the amount of $9,609 plus costs and disbursements.